Citation Nr: 0912623	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-22 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
December 1970 until retiring in December 1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO), which, in relevant part, 
determined the Veteran had not submitted new and material 
evidence and, therefore, denied his petition to reopen his 
previously denied, unappealed, claim for service connection 
for bilateral hearing loss.

As support for his claim, the Veteran testified at a July 
2008 videoconference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.

In October 2008 the Board denied another claim the Veteran 
also had appealed, for a rating higher than 20 percent for 
his low back disability (degenerative disc disease (DDD) of 
the lumbosacral spine at L5-S1).  However, the Board reopened 
his claim for service connection for bilateral hearing loss, 
concluding there was new and material evidence, and then 
remanded this claim to the RO via the Appeals Management 
Center (AMC) for further development and consideration before 
readjudicating this claim on the underlying merits.


FINDING OF FACT

The veteran has sufficient bilateral hearing loss to be 
considered a disability by VA standards, and it is just as 
likely as not he first developed this hearing loss during his 
military service.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
That is to say, even was the Board to assume for the sake of 
argument that there has not been compliance with the VCAA, 
this ultimately is inconsequential and therefore would amount 
to no more than nonprejudicial, i.e., harmless error because 
the Veteran is still receiving the requested benefit.  
38 C.F.R. § 20.1102.

II.  Merits

The Veteran claims that he developed bilateral hearing loss 
as a result of excessive noise exposure in service.  He also 
poses an alternate theory for the cause of his hearing loss 
of damage to his tympanic membranes during pressure tests in 
service.  For the reasons and bases set forth below, the 
Board finds that as the evidence for and against his claim is 
in balance, meaning in relative equipoise, the benefit-of-
the-doubt doctrine must be applied and service connection for 
hearing loss granted.



The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases, including organic disease of the nervous 
system such as sensorineural hearing loss, will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10 percent) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran clearly has a current bilateral 
hearing loss disability according to VA standards.  In this 
regard, a VA audiological evaluation performed in December 
2008 showed that the auditory thresholds at the 500 Hertz 
frequency are greater than 40 decibels in each ear.  Thus, 
the Veteran has met the first element of Hickson, supra by 
demonstrating a current hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.

So the determinative issue is whether the Veteran's current 
bilateral hearing loss is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's STRs include at least sixteen audiograms, the 
last six of which make reference to sensorineural hearing 
loss.  Audiometric testing at the entrance examination in 
October 1970 only found one 5-decibel loss at the 500 Hz 
frequency on the right ear, and found a 20-decibel loss at 
the 500 Hz level, a 10-decibel loss at the 1000 Hz level, 5-
decibel at the 2000 Hz level, 10-decibel at the 3000 Hz level 
and a 5-decibel loss at the 4000 Hz level in the left ear.  
These findings indicate normal hearing acuity.  The first 
audiogram indicating impaired hearing was in May 1985, which 
found 45-decibel loss at the 500 Hz level, 45-decibel loss at 
the 1000 Hz level, a 30-decibel loss at the 2000 Hz level, a 
35-decibel loss at the 3000 Hz level, and a 40-decibel loss 
at the 4000 Hz levels in the right ear and a 35-decibel loss 
at the 500 Hz level, 40-decibel loss at the 1000 Hz level, a 
30-decibel loss at the 2000 Hz level, a 30-decibel loss at 
the 3000 Hz level, and a 25-decibel loss at the 4000 Hz 
levels in the left ear.  At the separation examination in 
October 1990, audiometric testing of the right ear found 55-
decibel loss at the 500 Hz level, 35-decibel loss at the 1000 
Hz level, a 25-decibel loss at the 2000 Hz level, a 20-
decibel loss at the 3000 Hz level, and a 25-decibel loss at 
the 4000 Hz levels and testing of the left ear found 45-
decibel losses at the 500 Hz level, 25-decibel loss at the 
1000 Hz level, a 20-decibel loss at the 2000 Hz level, a 20-
decibel loss at the 3000 Hz level, and a 30-decibel loss at 
the 4000 Hz levels.  These findings represent impaired 
hearing.

In January 1989, a Navy audiologist stated
Today's evaluation indicate majority of hearing 
deficit is nonorganic/functional in nature numerous 
discrepancies are noted in puretone and speech 
data.  Speech results suggest hearing is [within 
normal limits] in the speech [frequency] range of 
500-3000 Hz. bilaterally.  Baseline audios on 
health record thought to not accurately reflect 
true hearing acuity. 

Following service, the Veteran filed a claim for service 
connection for bilateral hearing loss in 1991.  An April 1991 
audiogram found a  20-decibel loss at the 1000 Hz level, a 
10-decibel loss at the 2000 Hz level, a 10-decibel loss at 
the 3000 Hz level, and a 20-decibel loss at the 4000 Hz 
levels in the right ear and a 25-decibel losses at the 1000 
Hz level, a 15-decibel loss at the 2000 Hz level, a 10-
decibel loss at the 3000 Hz level, and a 15-decibel loss at 
the 4000 Hz levels in the left ear.  As these findings did 
not indicate a hearing impairment sufficient for VA 
disability standards, service connection was denied. See § 
3.385.

The Veteran had VA audiograms in September 2004 and May 2007 
both of which showed impaired hearing.  The December 2008 VA 
audiogram, discussed above, showed hearing loss sufficient 
for VA disability standards.  However, the VA audiologist 
opined that "[b]ased on normal bilateral hearing thresholds 
obtained after the [V]eteran left active duty service from 
500 to 4000 Hz, the [V]eteran's current bilateral hearing 
loss is less likely as not related to or caused by his 
military noise exposure."

The evidence in favor of the Veteran's claim are the 
audiograms in service, the last six of which show hearing 
impairment sufficient for VA disability standards, but all 
nevertheless demonstrate a downward trend.  Even using the 
most conservative audiogram taken in April 1991, five months 
after separation from service, the Veteran's hearing acuity 
had decreased by 10-20 decibels at every frequency in the 
right ear and 5-10 decibels at every frequency in the left 
ear since the entrance examination.

As to a pathological origin of the Veteran's hearing loss, a 
December 2004 VA treatment record indicated that the tympanic 
membrane of the Veteran's right ear was completely opacified 
due to tympanosclerosis.  The examiner noted conductive and 
sensorineural hearing loss.  A February 1981 STRs indicated 
otitis media on the left side with an infected and retracted 
tympanic membrane, however the right-side tympanic membrane 
was within normal limits.  The examiner did note a poor 
valsalva maneuver on the right.  The Veteran testified at his 
July 2008 video conference hearing that he had ruptured his 
eardrums at least three times after pressure tests and a 50 
foot swim while in service.  There is no evidence of a 
ruptured tympanic membrane in service.  Although is noted 
several times in the STRs and in the April 1991 VA 
audiologist report that the Veteran should be referred for a 
medical examination to determine if the Veteran's audiogram 
results where related to some type of ear pathology, there is 
no record of such an examination having been conducted prior 
to December 2004.  

Weighing against the claim is the Navy audiologist's January 
1989 medical opinion that the Veteran's hearing loss was 
"nonorganic/functional in nature."  Several of the 
subsequent audiologists refer back to the January 1989 
opinion to invalidate their test results as not indicative of 
the Veteran's true hearing acuity.  The Board, however, 
questions the competence of an audiologist to rule out an 
organic cause of the Veteran hearing impairment especially in 
light of the fact that there is no medical examination 
confirming this opinion.  Also weighing against the claim is 
the December 2008 VA audiologist's opinion that the Veteran's 
hearing loss was less likely  as not caused by his military 
noise exposure.  While the VA audiologist did review the 
Veteran's claims file, she appears to have based her opinion 
solely on the October 1971 entrance examination, January 1989 
audiologist opinion and April 1991 VA audiogram without any 
consideration of the other fifteen audiograms in service.

In balancing the evidence for and against the Veteran's 
claim, the Board is reluctant to discredit the multiple 
audiograms in service which found hearing loss on the basis 
of the January 1989 audiologist opinion that those results 
were inconsistent and unreliable.  See Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board); Hayes v. Brown, 5 Vet. 
App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).  
Additionally, the Board is assigning limited probative value 
to the January 1989 opinion that the Veteran's hearing loss 
was "nonorganic/functional in nature" based on the fact 
that the audiologist's education and training does not make 
her competent to diagnose or rule out physiological causes 
for hearing impairments.  See Guerrieri v. Brown, 4 Vet. App. 
467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.... As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.).

Additionally, the Board is assigning little probative value 
to the December 2008 VA audiologist's report as it does not 
account for the large number of audiograms, both during and 
after service, that demonstrate hearing loss or at the very 
least a downward trend in the Veteran's hearing acuity during 
his twenty years of service.  See Guerrieri, 4 Vet. App. at 
473.

Taking into account the contrary medical evidence, the 
Veteran's statements as to onset of symptoms, and resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that the Veteran's hearing loss is related to service.  
38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).  Accordingly, the appeal is granted.


ORDER

The claim for service connection for bilateral hearing loss 
is granted.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


